TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00303-CR


Joseph James Bishop, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 35385, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R
PER CURIAM
		On August 5, 2010, this Court sent notice to Stephanie Larsen, deputy court reporter
for the 33rd District Court, Burnet County, informing her that the reporter's record in this cause was
overdue, directing her to file the reporter's record no later than August 16, 2010, and advising her
that if she failed to file the record or explain in writing the reason for her delay, the matter would
be referred for an order.  To date, Larsen has not tendered the record or otherwise responded to this
Court's notice.  Larsen is hereby ordered to file the reporter's record within 30 days from the date
of this order.
		It is ordered September 30, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish